Citation Nr: 1518746	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of shell fragment wounds of the left arm (shoulder, wrist, hand) with retained metallic foreign bodies and cutaneous neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO. 

The Veteran also initiated an appeal of the April 2007 rating decision's denial of service connection for tinnitus.  A March 2009 rating decision granted service connection for tinnitus and assigned a 10 percent rating for such disability.  Hence, that matter is not before the Board.  

Additionally, the Veteran filed a notice of disagreement (NOD) with a June 2010 rating decision's denial of service connection for gastroesophageal reflux disease.  The RO issued a statement of the case in this matter in April 2013.  The Veteran did not submit a VA Form 9, Substantive Appeal, in the matter and in January 2014 stated that he wished to withdraw his appeal of that issue.  Thus, that matter is also not before the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was last examined by VA to evaluate the severity of residuals of shell fragment wounds of the left arm in February 2007.  In his June 2007 NOD, he indicated that his muscle strength had decreased.  In his May 2009 VA Form 9, he reported that at times he experienced almost complete paralysis in his hand, which caused him to drop objects.  As the Veteran has alleged that residuals of shell fragment wounds of the left arm have worsened since the February 2007 VA examination, a new examination is required on remand.  
The record contains VA treatment records from November 2006 to September 2008.  A November 2010 VA record shows the Veteran receives prescriptions from VA, but indicates that there were no progress notes showing VA treatment.  Therefore, it is unclear whether the Veteran is receiving any VA treatment for residuals of shell fragment wounds.  Since VA treatment records are constructively of record, the AOJ should ascertain whether he has received any VA treatment for residuals of shell fragment wounds since September 2008 and obtain any such treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records relating to treatment for residuals of shell fragment wounds of the left arm from September 2008 to the present.   

If any requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the current nature and severity of residuals of shell fragment wounds of the left arm.  Any necessary tests and studies must be completed.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of the shell fragment wounds.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




